Title: To George Washington from Nicholas Cooke, 31 July 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence July 31st 1775

I am favoured with your Excellency’s Letter of the 26th instant; having just before the Receipt of it had Accounts by a private Hand of the Sailing of a Number of Men of War and Transports from Boston; which I conjectured were designed to supply the Enemy with fresh Provisions. I immediately sent the Intelligence to Block-Island together with a Quantity of Powder Ball and Flints to enable them to defend their Property, and gave them Assurances of further Assistance if necessary.
We have no Accounts of this Fleet from any Part of our Coast; so that I think it probable they were destined to the Eastward.
I desire your Excellency to oblige me with a Return of the Army; and when any Thing of Importance occurs I shall esteem

an early Communication of it a Favour. I am with great Truth and Regard, Sir Your Excellency’s Most humble and most obedient Servant

Nicho. Cooke

